Opinion issued August 20, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00390-CR
                             ———————————
                      HERBERT WAYNE LEE, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1345363


                           MEMORANDUM OPINION

      Appellant, Herbert Wayne Lee, has filed a “Motion to Dismiss Appeal.” We

have not issued a decision in the appeal, and the motion complies with rule 42.2(a).

See TEX. R. APP. P. 42.2(a). Further, although the motion does not contain a

certificate of conference, the motion contains a certificate of service stating that it
was served on the State and has been on file with the Court for more than 10 days,

and the State has not responded or otherwise expressed opposition to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2